Citation Nr: 1036837	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-06 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for service connection for schizophrenia and if so, whether 
the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, and physician


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from December 1966 to September 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In May 2010, a hearing was held before the undersigned Veterans 
Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 
2002).  


FINDINGS OF FACT

1.  A claim for service connection for schizophrenia was denied 
by a March 1982 Board decision.

2.  The evidence submitted since the March 1982 Board decision 
pertinent to the claim for service connection for schizophrenia 
was not previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative nor 
redundant, and raises a reasonable possibility of substantiating 
the claim.  

3.  The Veteran's schizophrenia is related to active service.


CONCLUSIONS OF LAW

1.  The March 1982 Board decision, which denied a claim for 
service connection for schizophrenia, is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. § 20.1100 (2009). 




2.  Evidence received since the March 1982 Board decision is new 
and material, and the Veteran's claim for service connection for 
schizophrenia is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).

3.  Schizophrenia was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

"[I]n order to establish service connection or service- connected 
aggravation for a present disability the veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service."  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  When a 
Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 38 
C.F.R. § 3.303(a).

Where a Veteran served 90 days or more of continuous, active 
military service and a psychosis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such psychosis shall be presumed to have been incurred 
in service even though there is no evidence of it during the 
period of service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).  During the pendency of this 
claim, 38 C.F.R. § 3.384 was added to further define a 
"psychosis" to include brief psychotic disorder; delusional 
disorder; psychotic disorder due to general medical condition; 
psychotic disorder not otherwise specified; schizoaffective 
disorder; schizophrenia; schizophreniform disorder; shared 
psychotic disorder; and substance-induced psychotic disorder.  
Id.  (effective August 28, 2006).

The record reflects that a March 1982 Board decision denied 
service connection for schizophrenia.  That decision became 
final.  38 C.F.R. § 20.1100 (2009).  As such, the Veteran's claim 
for service connection for schizophrenia may only be reopened if 
new and material evidence is submitted.

In this instance, since the March 1982 Board decision denied the 
claim for service connection for schizophrenia on the basis that 
the evidence was against a nexus between the Veteran's 
schizophrenia and service, the Board finds that new and material 
evidence would consist of medical evidence that demonstrates a 
link between such disability and service, or a period of one year 
following service.  

Additional evidence received since the March 1982 Board decision 
includes the Veteran's testimony in January 2008 and May 2010; 
the testimony of his physician, Dr. Alfred Darby, in May 2010; 
medical records and statements from Dr. Darby, dated from July 
1980 to March 2010; a private medical statement from Dr. Sadaf 
Ali, dated in February 2010; VA examination and treatment records 
dated from November 1984 to February 2010; and additional 
statements from the Veteran's spouse.  

Because the March 1982 Board decision denied the claim on the 
basis that the evidence had not established a link between the 
Veteran's schizophrenia and his period of active service that 
ended in September 1970, the Board finds that the above-noted 
evidence that includes medical statements and Dr. Darby's 
testimony regarding his belief that the stress of service 
triggered the Veteran's schizophrenia (transcript (T.) at pp. 6-
7), warrants the reopening of the claim, as such evidence was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.  
Therefore, the Board concludes that the claim for service 
connection for schizophrenia is reopened.  





II.  Decision on the Merits of the Claim

The Veteran's service treatment records do not reflect any 
psychiatric complaints or treatment.  However, in March 1982, a 
private physician, Dr. Gleason, noted in a medical statement 
dated in July 1980 that the Veteran had been referred to him in 
November 1973, at which time the Veteran had ideas of reference 
that were plainly delusional.  Dr. Gleason further noted the 
Veteran's history of relevant symptoms during service, and that 
in his opinion, the Veteran's paranoid schizophrenia "certainly 
had its onset during his period of Naval Service."

Lay witness statements from the Veteran's spouse, mother-in-law, 
and spouse's aunt, dated in May and June 1980, note the existence 
of symptoms of nervousness on the part of the Veteran during and 
after service.  

In a subsequent statement, dated in August 1981, Dr. Gleason 
again noted the Veteran's delusional symptoms during service and 
that it was his opinion that the Veteran's schizophrenia has its 
onset during service between 1967 and 1968. 

In a statement dated in September 1984, Dr. Alfred Darby 
indicated that he had been treating the Veteran since June 1980 
for schizophrenia, paranoid type.  

At the time of a VA psychiatric examination in November 1984, the 
Veteran indicated that he started psychiatric outpatient 
treatment in 1971, and that since then, he had been hospitalized 
at Butler Hospital, Taunton State Hospital, and Brockton VA 
Hospital.  

In an August 2006 statement, Dr. Darby indicated that the Veteran 
continued to be under his care for schizophrenia, paranoid type.  
Dr. Darby noted that any attempted medication reduction or full-
time employment had caused regression to the point that the 
Veteran became delusionally jealous of his wife to the degree 
that he threatened to kill her.  




At the Veteran's hearing before the Board in May 2010, Dr. Darby 
testified that he believed that the stress of service triggered 
the Veteran's schizophrenia (T. at pp. 6-7).

The Board has carefully reviewed the record in detail, and first 
notes that with recent diagnoses of schizophrenia and 
schizoaffective disorder, there is clearly evidence of current 
disability.  Although there are no service treatment records that 
document relevant complaints or treatment for psychiatric 
symptoms in service, the Board has reviewed the testimony and 
statements of the Veteran, his spouse, and his lay witnesses, and 
finds that they constitute competent evidence demonstrating 
nervousness both during and immediately after service, in 
addition to the in-service onset and continuation of the 
Veteran's obsession with his spouse's fidelity and concern over 
her leaving him.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  

In addition, the Board finds that Dr. Darby, through his recent 
testimony, together with his August 2006 statement, has gone 
further, and has actually offered the opinion that the Veteran's 
in-service delusions about his spouse and other stresses during 
service triggered the onset of his schizophrenia.  The Board is 
also impressed by the fact that the Veteran's concerns over his 
spouse's fidelity apparently continue to be the fuel that 
periodically exacerbates his schizophrenia.  

The Board also notes that there is significant evidence of 
continuing symptoms after service as shown by private and VA 
treatment records, and the testimony from the Veteran, his 
spouse, and his other lay witnesses, and there is no medical 
opinion of record that contradicts the opinions of Dr. Darby and 
Dr. Gleason.



Accordingly, based on all of the foregoing, despite the lack of 
documented relevant complaints or treatment during service, the 
Board will give the Veteran the benefit of the doubt, and find 
that service connection is warranted for schizophrenia.


ORDER

Entitlement to service connection for schizophrenia is granted.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


